Citation Nr: 1040988	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent before July 14, 2009, and a rating higher than 50 percent 
from July 14, 2009, for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1968 to May 1970.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in April 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  

In December 2009 the Board remanded the matter for additional 
development. 

In July 2010, in a rating decision, the RO increased the rating 
for posttraumatic stress disorder to 50 percent effective July 
14, 2009.  


FINDING OF FACT

In correspondence, dated in July 2010, prior to the promulgation 
of a decision by the Board in the appeal, the Veteran withdrew 
his appeal on the claim for increase for posttraumatic stress 
disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim 
for increase for posttraumatic stress disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision, dated in April 2007, the RO granted service 
connection for posttraumatic stress disorder and assigned a 
rating of 30 percent effective September 20, 2006.  The Veteran 
appealed the initial rating.  

In a rating decision dated in July 2010, the RO increased the 
rating for posttraumatic stress disorder to 50 percent effective 
July 14, 2009.  

In correspondence dated in July 2010, prior to promulgation of a 
Board decision, the Veteran stated that he accepted the 50 
percent rating for posttraumatic stress disorder and wished to 
withdraw the appeal.  

A substantive appeal may be withdrawn, in writing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The Veteran's correspondence in writing in July 2010 clearly 
evinces the Veteran's intent to withdraw his appeal on the claim 
for increase for posttraumatic stress disorder.  Accordingly, the 
Board does not have jurisdiction over the matter and it is 
dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the initial ratings for posttraumatic stress 
disorder is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


